         Case 2:21-cv-00461-WHA-CSC Document 7 Filed 09/21/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DWIGHT R. COLEMAN, #164290,                      )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           )   CIVIL ACTION NO. 2:21-CV461-WHA
                                                 )
LARRY NIXON,                                     )
                                                 )
            Defendant.                           )

                                            ORDER

          On August 23, 2021, the Magistrate Judge entered a Recommendation (Doc. #6)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court.

         3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

         A separate Final Judgment will be entered.

         DONE this 21st day of September, 2021.



                                      /s/ W. Harold Albritton
                                      SENIORUNITED STATES DISTRICT JUDGE
